DETAILED ACTION
This office action is in response to applicant’s communication filed on 10/19/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 40 have been considered over the prosecution history of the application.
Claims 1-21 had been canceled after pre-appeal brief conference decision (mailed 06/19/2017) was sent by office. 
Claims 22-40 are pending. 
Claims 22, 25, and 31 have been amended.
Claims 37-40 have been newly added.
Claims 22-40 have been rejected as below. 
This action is NON-FINAL. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
Specification
The disclosure is objected to because of the following informalities:
  Specification, [0018] has “One method for identified such power tools is by pinging the different nearby power tools 200 and other products with a wireless signal, such as RFID or identifying such power tools is by pinging the different nearby power tools 200 and other products with a wireless signal, such as RFID or Bluetooth.”.
Appropriate correction is required.

Claim Objections
Claims 22, 31, and 37 are objected to due to having following minor informalities:
Claim 37 recites, “ The system of claim 1, wherein .…”, which examiner believes is a mere typographical error and should be read as: “The system of claim 22, wherein .…” instead since claim 1 is canceled. 
Also:
Claim 22 and 31 status should be “Currently Amended”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 



Claims 22, 25-26, 28, and 30-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2010/0125348 A1), hereinafter Chung in view of Kahle et al. (US 20120136475 A1), hereinafter Kahle in further view of Zeiler (US 20130109375 A1).

Regarding claim 22, Chung teaches:
A system for facilitating power tool operation, comprising: 
a … tool; (See fig. 1 & [0017] teach determining and correcting oppositional offset of a bonding “tool” 10.)
at least one marker positioned on each … tool; (Fig. 1 & [0017] also teach two landmarks or fiducial marks 12, 13 located on the tool’s surface (such as on the surface of the collet).)
a computer device including a light detector for detecting light reflected from the markers; (Besides above, see [0017-18] teach an illumination system projects light onto the fiducial marks to produce high contrast images for pattern registration wherein slanted reflective surfaces/mirrors reflect images of the marks, and then imaging paths are then further reflected towards an optical system comprising a CCD camera(s) (i.e. a light detector); [0020] teaches a processor in communication with a pattern recognition system utilizing the CCD camera to recognize the center positions of the marks and applies a vision calibration “algorithm” for “calculation”. Here, the optical system along with the processor in communication with the pattern recognition system is the computer device.)
wherein the computer device is provided with an electronic file representative of jobsite construction plans, which indicate at least one location where a construction task is to be completed; (Besides above, [0020] teaches the pattern recognition system utilizing the CCD camera recognizes the center positions of the fiducial marks and then works with the processor for positional calculations, where the current position of the bonding tool is compared to its “desired position” for conducting accurate bonding. In order for the system to be able to do so, it has to have the desired position/location known and utilized in comparison done within the application of a vision calibration algorithm performed by the processor in communication with the pattern recognition system. The processor being the computer device able to execute the algorithm in communication with the pattern recognition system, performing this comparison step for jobsite construction (i.e. “for conducting” accurate “bonding”), thus represents an electronic file representative of jobsite construction plans, which indicate at least one location where a construction task is to be completed, under broadest reasonable interpretation.)
wherein the computer device calculates a position of the power tool relative to the computer device via the detection of reflected light, (As above, see [0017-18] teach the marks are on the tool, and then teach an illumination system projects light onto the fiducial marks to produce high contrast images for pattern registration wherein slanted reflective surfaces/mirrors reflect images of the marks, and then imaging paths are then further reflected towards an optical system comprising a CCD camera(s) (i.e. a light detector); [0020] teaches a processor in communication with a pattern recognition system utilizing the CCD camera to recognize the center positions of the marks and applies a vision calibration “algorithm” for “calculation”. Here, the optical system along with the processor in communication with the pattern recognition system is the computer device. The light reflection based position calculation here is done between the camera (of the computer device/system) and the marks (on the tool), and thus the “relative” position between these two components are taught here.) and wherein the computer device compares the position of the … tool with the at least one location of the … tool within the construction plans. (As above, [0020] teaches the current position of the bonding tool 10 is compared to its desired position for conducting accurate bonding, and the bonding tool 10 may thereafter be moved to the desired position to correct its positional offset. See also the processor in communication with the pattern recognition system applying a vision calibration algorithm to do so.)

However, Chung does not explicitly disclose the tool to be a handheld power tool. 

Kahle explicitly teaches positional control of a handheld power tool. ([0003] teaches, “This relates to a system that facilitates positioning a tool in a work space or at a work site, such as for example a construction site. When the interior of a building is being finished, connectors, anchors and the like are attached to the floors, ceilings and other structures in the building and cuts are made and holes drilled using power saws and drills.” See also Fig. 6-8 showing the handheld power tool. Additionally, [0036-39] describe fig. 6-8, for example, “The ranging radios are mounted on the power tool 80 in known spatial relation to the operating element of the tool 80. … It will be appreciated that a determination of the positions of the ranging radios also is a determination of the orientation and location of the tool 80, including its operating element. The display in the embodiment of FIG. 6 is a simple LED 90 which illuminates when the tool 80 is properly positioned for actuation.” See Fig. 8, [0010] & [0038] teach a display for providing indications to the user of the tool of the direction that the tool should be moved to bring it to successive desired operating positions. Fig. 8 in [0038] teaches retroreflective cubes 110 and 112 that are strapped to a power tool 114 and that work in conjunction with a robotic total station to determine the location of the power tool 114.)
	Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Chung and Kahle as both are directed to the technology of computer and/or display based tool positioning control. As Chung already teaches position correction by comparing captured images of actual and desired location/position of its construction tool as cited above, it would have been obvious to have specifically implemented this well-known way of camera based computation and positional control of a tool on similar purposes for a handheld power tool which is also in a construction site as both are aimed at achieving accurate positioning for the construction work to be completed. Additionally, it would have been obvious to have added a well-known component of the art such as a display for providing indications to the user of the handheld power tool of the direction that the tool should be moved to bring it to a successive desired operating positions (i.e. indicating successive desired position(s)). This modification would have further assisted in the use (for example, by an operator) of the operating element of a handheld power tool at desired locations at a worksite while providing improved control Kahle, abstract, [0032] & [0038] and see also Chung, [0002].

However, Chung and Kahle do not explicitly disclose:
a plurality of [handheld power tool]s;
[… the computer device] wirelessly communicating with two or more nearby power tools to obtain an inventory of nearby power tools, the computer device further including a user input for selecting a particular tool and a memory for storing data of individual tools;

Zeiler explicitly teaches:
a plurality of [handheld power tool]s; (See Fig. 10 & [0109] - “a tool monitoring system 600 that utilizes industrial, scientific and medical (ISM) band communications. The system 600 includes tools 605.” See also Fig. 5A & [0076] – “The GUI 306 includes a tool list 310 that lists the tools of tool database 285.”)
[… the computer device] (Fig. 3A, 3B etc. illustrates exemplary remote monitoring unit(s) including processor 250, memory 252, tool monitoring module 270 etc. as described in [0070].) wirelessly communicating with two or more nearby power tools to obtain an inventory of nearby power tools, (Besides above, see Fig. 4, [0070] & [0073] teach the monitoring unit’s wireless communication capabilities. Fig. 5A-6B & [0075-79] teach user’s polling based wireless communication with tools (also based on location as filters among other filters. Especially see [0078] - In step 360, the tool polling module 275 (part of tool monitoring module 270) receives the tool data sent by the tool 105, including the tool ID, position data, status data, and usage data. In step 365, the tool polling module 275 displays the received tool data to the user on the GUI 306 and/or stores the received tool data in the tool information database 285b. [0079] teaches geo-fencing based (i.e., another type of wireless communication to obtain location data of tools) tool monitoring in real-time map.) the computer device further including a user input for selecting a particular tool and a memory for storing data of individual tools; (Regarding selection, besides above in Fig. 5A and [0075-76] that teach GUI 306, see Fig. 3A, 3B – memory 252 in communication with processor 250 and tool monitoring module 270 and also see [0077] – “After selecting one or more tools, the user may poll the selected tool(s) by touching the obtain tool data button 320, which initiates a method 340 for polling monitored tools (see FIG. 6A).” [0078] – “In step 365, the tool polling module 275 displays the received tool data to the user on the GUI 306 and/or stores the received tool data in the tool information database 285b.”) 
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Chung and Kahle with Zeiler as all are directed to the technology of computer and/or display based tool monitoring control/management. As Chung and Kahle already teach computer-based position correction by comparing captured images of actual and desired location/position of a handheld power tool as cited above, it would have been obvious to have specifically implemented this well-known way of camera based computation and display-based positional control of a handheld power tool on similar purposes for plurality of handheld power tools using well-known techniques such as storing tool data and user identifying tool(s) on a display by means of wireless communication. This modification would have worked as additional capabilities of the computer/processor(s)-based system/method further assisting Zeiler, abstract, Fig. 3A-3B, 4, 5A, and [0070-79].

Regarding claim 25, Chung, Kahle, and Zeiler teach all the elements of claim 22.
Chung and Kahle further teach:
wherein the at least one location is a location of the handheld power tool necessary to conduct a construction operation at a particular point on the construction site as laid out in the electronic file representation. (As cited above, see desired position in Chung, [0020]; [0036] teaches comparison of values to the “desired position of the tip of the bonding tool 10, so that the position of the tape may be corrected by the bonding machine to the desired position accordingly to compensate for any offset of the position of the bonding tool” wherein [0022] teaches the tip of the bonding tool is where bonding is carried out (i.e. construction operation at a particular point. Alternatively, as cited above, see Kahle Fig. 6-8 showing the handheld power tool. Additionally, [0036] describes fig. 6, “It will be appreciated that a determination of the positions of the ranging radios also is a determination of the orientation and location of the tool 80, including its operating element. The display in the embodiment of FIG. 6 is a simple LED 90 which illuminates when the tool 80 is properly positioned for actuation.” See Fig. 8, [0010] & [0038] teach a display for providing indications to the user of the tool of the direction that the tool should be moved to bring it to successive desired operating positions.)

Chung, Kahle, and Zeiler teach all the elements of claim 22.
Chung and Kahle further teach:
wherein the at least one location is a location at a worksite where an accessory is to be installed as represented by the electronic file representation. (see as cited above, [0020] of Chung teaches desired position, wherein [0022] teaches the tip of the bonding tool is where bonding is carried out (i.e. accessory installation at a certain position); see also claim 17 teaches offset positional calibration prior to “performing bonding operations”, here, bonding is attaching die either to its package or some substrate, which is further detailed in [0002] where it teaches that for a die bond head, it’s position affects the placement accuracy of a die during “die bonding operations”, as well as bond line thickness of the adhesive underneath the bonded die. Additionally, see Kahle, Fig. 8 in [0038] teaches retroreflective cubes 110 and 112 that are strapped to a power tool 114 and that work in conjunction with a robotic total station to determine the location of the power tool 114 and A display 116 provides an indication of the direction that the tool 114 should be moved to bring it to successive desired operating positions. Here, the desired operating positions are of the drill taught as the power tool on Fig. 6-8, [0037], so the desired operating positions are where the drilling accessory is to be installed as directed by the display.)

Regarding claim 28, Chung, Kahle, and Zeiler teach all the elements of claim 22.
Chung and Kahle further teach:
wherein the calculation of the position includes calculating a distance between the light detector of the computer device and the marker positioned on the handheld power tool. (Besides above, see Chung, [0017-18] teach an illumination system projects light onto the fiducial marks to produce high contrast images for pattern registration wherein slanted reflective surfaces/mirrors reflect images of the marks, and then imaging paths are then further reflected towards an optical system comprising a CCD camera(s) etc. [0020] teaches a processor in communication with a pattern recognition system utilizing the CCD camera to recognize the center positions of the marks and applies a vision calibration “algorithm” for “calculation”. Here, as [0020] teaches the pattern recognition system utilizing the CCD camera recognizes the center positions of the fiducial marks and then works with the processor for positional calculations, where the “current position” of the bonding tool is compared to its “desired position” for conducting accurate bonding, the positional calculations based on the comparison which includes detecting “current position” based on first image paths that are reflected in the mirror/surface. Thus, calculation of the actual position includes including a distance between the light detector and the marks positioned on the tool; additionally, see Kahle, Fig. 6-8 and [0036-38] that teach the drill to be the handheld power tool.)

Regarding claim 30, Chung, Kahle, and Zeiler teach all the elements of claim 22.
Chung and Kahle further teach:
wherein the location is an actual location on a job site where the hand held power tool should be placed to complete a task. (As cited above, [0020] teaches comparison between “current position” and “desired position”, wherein [0022] teaches the tip of the bonding tool is where bonding is carried out (i.e. accessory installation at a certain position); see also claim 17 teaches offset positional calibration prior to “performing bonding operations”, here, bonding is attaching die either to its package or some substrate, which is further detailed in [0002] where it teaches that for a die bond head, it’s position affects the placement accuracy of a die during “die bonding operations”, as well as bond line thickness of the adhesive underneath the bonded die. Thus, it teaches positional calibration from a current/actual position to move the tool to a desired position to perform operation; additionally, see Kahle, Fig. 6-8 and [0036-38] that teach the drill to be the handheld power tool, so the task is drilling at certain position(s) as directed by the display.)

Regarding claim 31, Chung teaches:
A system for facilitating tool operation, comprising: 
a … tool; (See fig. 1 & [0017] teach determining and correcting oppositional offset of a bonding “tool” 10.)
at least one marker positioned on each … tool; (Fig. 1 & [0017] also teach two landmarks or fiducial marks 12, 13 located on the tool’s surface (such as on the surface of the collet).)
a computer device including a light detector for detecting light reflected from the markers;  (Besides above, see [0017-18] teach an illumination system projects light onto the fiducial marks to produce high contrast images for pattern registration wherein slanted reflective surfaces/mirrors reflect images of the marks, and then imaging paths are then further reflected towards an optical system comprising a CCD camera(s) (i.e. a light detector); [0020] teaches a processor in communication with a pattern recognition system utilizing the CCD camera to recognize the center positions of the marks and applies a vision calibration “algorithm” for “calculation”. Here, the optical system along with the processor in communication with the pattern recognition system is the computer device.) 
wherein the computer device is provided with an electronic file representative of jobsite construction plans, which indicate at least one task location of the … tool; (Besides above, [0020] teaches the pattern recognition system utilizing the CCD camera recognizes the center positions of the fiducial marks and then works with the processor for positional calculations, where the current position of the bonding tool is compared to its “desired position” for conducting accurate bonding. In order for the system to be able to do so, it has to have the desired position/location known and utilized in comparison done within the application of a vision calibration algorithm performed by the processor in communication with the pattern recognition system. The processor being the computer device able to execute the algorithm in communication with the pattern recognition system, performing this comparison step for jobsite construction (i.e. conducting accurate bonding), thus represents an electronic file representative of jobsite construction plans, which indicate at least one location where a construction task is to be completed, under broadest reasonable interpretation.)
wherein the computer device calculates a position of the power tool relative to the computer device via the detection of reflected light; (As above, [0020] teaches the current position of the bonding tool 10 is compared to its desired position for conducting accurate bonding, and the bonding tool 10 may thereafter be moved to the desired position to correct its positional offset. See also the processor in communication with the pattern recognition system applying a vision calibration algorithm to do so.)
wherein the computer device knows the at least one task location via the electronic file representation; … (As above.) Applicant Busschaert et al.Attorney Docket No. TN-14338 
Serial No. 13/923,710 FiledJune 21, 2013 Page5 of 7
However, Chung does not explicitly disclose the tool to be a handheld power tool.
And Chung also does not explicitly disclose:
… and the computer device including a display; … and wherein the computer device shows a composite image on the display representative of an image of the handheld tool in its position relative to an image of the handheld power tool in the at least one task location.
Kahle explicitly teaches positional control of a handheld power tool. ([0003] teaches, “This relates to a system that facilitates positioning a tool in a work space or at a work site, such as for example a construction site. When the interior of a building is being finished, connectors, anchors and the like are attached to the floors, ceilings and other structures in the building and cuts are made and holes drilled using power saws and drills.” See also Fig. 6-8 showing the handheld power tool. Additionally, [0036-39] describe fig. 6-8, for example, “The ranging radios are mounted on the power tool 80 in known spatial relation to the operating element of the tool 80. … It will be appreciated that a determination of the positions of the ranging radios also is a determination of the orientation and location of the tool 80, including its operating element. The display in the embodiment of FIG. 6 is a simple LED 90 which illuminates when the tool 80 is properly positioned for actuation.”)
Kahle also explicitly teaches:
(Besides above, see abstract – a display for providing indications to the user of the tool of the desired location for the operating element of the tool and of the actual location of the operating element of the tool; also Fig. 6 & [0036] teach the display as in Fig. 6 is a simple LED 90 which illuminates when the tool 80 is properly positioned for actuation. If desired, the display could be a liquid crystal display, or other type of display, capable of displaying a greater amount of information; See Fig. 8, [0010] & [0038] teach a display for providing indications to the user of the tool of the direction that the tool should be moved to bring it to successive desired operating positions. Fig. 8 in [0038] teaches retroreflective cubes 110 and 112 that are strapped to a power tool 114 and that work in conjunction with a robotic total station to determine the location of the power tool 114.)
	Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Chung and Kahle as both are directed to the technology of computer and/or display based tool positioning control. As Chung already teaches position correction by comparing captured images of actual and desired location/position of its construction tool as cited above, it would have been obvious to have specifically implemented this well-known way of camera based computation and positional control of a tool on similar purposes for a handheld power tool which is also in a construction site as both are aimed at achieving accurate positioning for the construction work to be completed. Additionally, it would have been obvious to have added a handheld power tool of the direction that the tool should be moved to bring it to a successive desired operating positions (i.e. indicating successive desired position(s)). This modification would have further assisted in the use (for example, by an operator) of the operating element of a handheld power tool at desired locations at a worksite while providing improved control in achieving positional/placement accuracy, as evident in Kahle, abstract, [0032] & [0038] and see also Chung, [0002].

However, Chung and Kahle do not explicitly disclose:
a plurality of [handheld power tool]s;
[… the computer device] wirelessly communicating with two or more nearby power tools to obtain an inventory of nearby power tools, the computer device further including a user input for selecting a particular tool and a memory for storing data of individual tools;

Zeiler explicitly teaches:
a plurality of [handheld power tool]s; (See Fig. 10 & [0109] - “a tool monitoring system 600 that utilizes industrial, scientific and medical (ISM) band communications. The system 600 includes tools 605.” See also Fig. 5A & [0076] – “The GUI 306 includes a tool list 310 that lists the tools of tool database 285.”)
[… the computer device] (Fig. 3A, 3B etc. illustrates exemplary remote monitoring unit(s) including processor 250, memory 252, tool monitoring module 270 etc. as described in [0070].) wirelessly communicating with two or more nearby power tools to obtain an inventory of nearby power tools, (Besides above, see Fig. 4, [0070] & [0073] teach the monitoring unit’s wireless communication capabilities. Fig. 5A-6B & [0075-79] teach user’s polling based wireless communication with tools (also based on location as filters among other filters. Especially see [0078] - In step 360, the tool polling module 275 (part of tool monitoring module 270) receives the tool data sent by the tool 105, including the tool ID, position data, status data, and usage data. In step 365, the tool polling module 275 displays the received tool data to the user on the GUI 306 and/or stores the received tool data in the tool information database 285b. [0079] teaches geo-fencing based (i.e., another type of wireless communication to obtain location data of tools) tool monitoring in real-time map.) the computer device further including a user input for selecting a particular tool and a memory for storing data of individual tools; (Regarding selection, besides above in Fig. 5A and [0075-76] that teach GUI 306, see Fig. 3A, 3B – memory 252 in communication with processor 250 and tool monitoring module 270 and also see [0077] – “After selecting one or more tools, the user may poll the selected tool(s) by touching the obtain tool data button 320, which initiates a method 340 for polling monitored tools (see FIG. 6A).” [0078] – “In step 365, the tool polling module 275 displays the received tool data to the user on the GUI 306 and/or stores the received tool data in the tool information database 285b.”) 
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Chung and Kahle with Zeiler as all are directed to the technology of computer and/or display based tool monitoring control/management. As Chung and Kahle already teach computer-based position correction by comparing captured images of actual and desired location/position of a handheld power tool as cited above, it would have been obvious to have specifically Zeiler, abstract, Fig. 3A-3B, 4, 5A, and [0070-79].

Regarding claim 32, Chung, Kahle, and Zeiler teach all the elements of claim 31.
While Chung teaches CCD camera with images captured therein as cited above,
Kahle further teaches:
wherein the display indicates to a user a direction in which the tool should be moved. (See Fig. 8, [0010] & [0038] teach a display for providing indications to the user of the tool of the direction that the tool should be moved to bring it to successive desired operating positions.)

Regarding claim 33, Chung, Kahle, and Zeiler teach all the elements of claim 31.
Although Chung teaches CCD camera with images captured therein for positional comparison as cited above,
Chung and Kahle do not explicitly disclose:
wherein the computer device provides an audio or visual signal to indicate a sufficient positional match between the handheld power tool position and the task location.
Kahle explicitly teaches:
wherein the computer device provides an audio or visual signal to indicate a sufficient positional match between the handheld power tool position and the task location. (See Fig. 6 & [0036] teach the display as in Fig. 6 is a simple LED 90 which illuminates when the tool 80 is properly positioned for actuation. If desired, the display could be a liquid crystal display, or other type of display, capable of displaying a greater amount of information; also, as above, See Fig. 8, [0010] & [0038] teach a display for providing indications to the user of the tool of the direction that the tool should be moved to bring it to successive desired operating positions.)

Regarding claim 34, Chung, Kahle, and Zeiler teach all the elements of claim 31.
Chung and Kahle further teach:
wherein the calculation of the position includes calculating a distance between the light detector of the computer device and the marker positioned on the handheld power tool. (Besides above, see Chung, [0017-18] teach an illumination system projects light onto the fiducial marks to produce high contrast images for pattern registration wherein slanted reflective surfaces/mirrors reflect images of the marks, and then imaging paths are then further reflected towards an optical system comprising a CCD camera(s) etc. [0020] teaches a processor in communication with a pattern recognition system utilizing the CCD camera to recognize the center positions of the marks and applies a vision calibration “algorithm” for “calculation”. Here, as [0020] teaches the pattern recognition system utilizing the CCD camera recognizes the center positions of the fiducial marks and then works with the processor for positional calculations, where the “current position” of the bonding tool is compared to its “desired position” for conducting accurate bonding, the positional calculations based on the comparison which includes detecting “current position” based on first image paths that are reflected in the mirror/surface. Thus, calculation of the actual position includes including a distance between the light detector and the marks positioned on the tool; additionally, see Kahle, Fig. 6-8 and [0036-38] that teach the drill to be the handheld power tool.)

Regarding claim 35, Chung, Kahle, and Zeiler teach all the elements of claim 31.
Chung further teaches:
wherein the computer device is separate from the tool. (As cited above [0020] teaches the optical system along with the processor in communication with the pattern recognition system which is the computer device here. This system is separate from the tool, as shown in fig. 1.)

Regarding claim 36, Chung, Kahle, and Zeiler teach all the elements of claim 31.
Kahle further teaches:
wherein the computer device includes a global positioning device for locating itself on the earth's surface at certain geographic coordinates. ([0004] teaches use of GPS receivers as alternative method for positioning, as well known in the art.)

Chung, Kahle, and Zeiler teach all the elements of claim 22.
Zeiler further teaches:
wherein the memory for storing data of individual tools is a memory for storing dimension data of individual tools. (Under broadest reasonable interpretation, “dimension data” is interpreted as position or capacity data of the tool(s). See Zeiler, Fig. 5A, [0078] - In step 360, the tool polling module 275 (part of tool monitoring module 270) receives the tool data sent by the tool 105, including the tool ID, position data, status data, and usage data. In step 365, the tool polling module 275 displays the received tool data to the user on the GUI 306 and/or stores the received tool data in the tool information database 285b. [0079] teaches geo-fencing based (i.e., another type of wireless communication to obtain location data of tools) tool monitoring in real-time map.)
	Motivation to combine the above teaching would have been similar to the reasons stated above. 

Regarding claim 38, Chung, Kahle, and Zeiler teach all the elements of claim 31.
Zeiler further teaches:
wherein the memory for storing data of individual tools is a memory for storing dimension data of individual tools. (Under broadest reasonable interpretation, “dimension data” is interpreted as position or capacity data of the tool(s). See Zeiler, Fig. 5A, [0078] - In step 360, the tool polling module 275 (part of tool monitoring module 270) receives the tool data sent by the tool 105, including the tool ID, position data, status data, and usage data. In step 365, the tool polling module 275 displays the received tool data to the user on the GUI 306 and/or stores the received tool data in the tool information database 285b. [0079] teaches geo-fencing based (i.e., another type of wireless communication to obtain location data of tools) tool monitoring in real-time map.)
Motivation to combine the above teaching would have been similar to the reasons stated above.


Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung (US 20100125348 A1) in view of Kahle (US 20120136475 A1) in further view of Zeiler (US 20130109375 A1) in further view of Mohr (US 20130103197 A1).

Regarding claim 23, Chung, Kahle, and Zeiler teach all the elements of claim 22.
While Chung teaches CCD camera with images captured therein as cited above,
Kahle further teaches:
wherein the computer device further includes a display of an image ... (See Fig. 8, [0010] & [0038] teach a display for providing indications to the user of the tool of the direction that the tool should be moved to bring it to successive desired operating positions.)

Chung, Kahle, and Zeiler do not explicitly disclose [… display of an image] of the tool in an actual position and a ghost image of a tool in a desired position.

Mohr explicitly teaches:
[… display of an image] of the tool in an actual position and a ghost image of a tool in a desired position. (abstract, Fig. 5-6 etc. & the paras describing these such as [0040-51] teach graphical representation of target state, current state and various indications in order to direct user to target state. See claims 32, 36, 39, 43 etc. teach ghost images included in the graphical representation of the tool so that, for example, an arrow can point to a ghost image as a target state from an image of a current state etc.)
Accordingly, as Mohr is directed to display technology of tool positions/orientations and movement control similar to Chung, Kahle and Zeiler, it would have been obvious for one of ordinary skill in the art to have combined the teachings before the effective filing date of the claimed invention. As Chung, Kahle, and Zeiler’s system/method already teaches displaying indications of direction for an user to be able to reach the correct/target position/orientation of a tool, adding Mohr’s additional capability of showing graphical representation of the current state and the target state along with the directions/indications would have enabled the user to achieve so in an enhanced manner with visualizations as evident in Mohr, abstract, Fig. 5-6, [0040-51], claims 32, 36, 39, 43 etc.

Regarding claim 24, Chung, Kahle, Zeiler, and Mohr teach all the elements of claim 23.
While Chung teaches CCD camera with images captured therein for positional comparison as cited above,
Kahle further teaches:
wherein the computer device provides an audio or visual signal to indicate a sufficient positional match between the actual tool position and the desired tool position has been reached. (see Fig. 6 & [0036] teach the display as in Fig. 6 is a simple LED 90 which illuminates when the tool 80 is properly positioned for actuation. If desired, the display could be a liquid crystal display, or other type of display, capable of displaying a greater amount of information; also, as above, See Fig. 8, [0010] & [0038] teach a display for providing indications to the user of the tool of the direction that the tool should be moved to bring it to successive desired operating positions.)


Claims 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung (US 20100125348 A1) in view of Kahle (US 20120136475 A1) in further view of Zeiler (US 20130109375 A1) in further view of Carrion (US 20100180519 A1).

Regarding Claim 27, Chung, Kahle, and Zeiler teach all the elements of claim 26.
However, Chung, Kahle, and Zeiler fail to teach wherein the accessory is a precast concrete anchor.
Carrion teaches, in the field of same endeavor (i.e. tool/construction operation control), wherein the accessory is a precast concrete anchor (Carrion, ¶77 & 170: teach a precast wall system construction or erection process performed by construction workers utilizing one or more standard construction tools e.g. power tools used to anchor the precast panel to the cast-in-place foundation or wall, a top portion of the foundation or wall, which is the last portion to be formed from concrete poured to from the cast-in-place foundation or wall, including a cap plate that serves as a base for vertically connecting precast panels; thus, a precast concrete anchor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chung, Kahle, Zeiler, and Carrion before him/her, to improve the system of Chung, Kahle, and Zeiler by adding the feature such as installing an accessory which is specifically a precast concrete anchor as taught by Carrion. As (Carrion, ¶77 & 170).

Regarding Claim 29, Chung, Kahle, and Zeiler teach all the elements of claim 22.
Chung and Kahle further teach:
… and the position is a position of the handheld power tool relative to the computer device. (As above, Chung, [0020] teaches the current position of the bonding tool 10 is compared to its desired position for conducting accurate bonding, and the bonding tool 10 may thereafter be moved to the desired position to correct its positional offset. See also the processor in communication with the pattern recognition system applying a vision calibration algorithm to do so; Also, Kahle, See Fig. 8, [0010] & [0038] teach a display for providing indications to the user of the tool of the direction that the tool should be moved to bring it to successive desired operating positions. Fig. 8 in [0038] teaches retroreflective cubes 110 and 112 that are strapped to a power tool 114 and that work in conjunction with a robotic total station to determine the location of the power tool 114.)
While Chung teaches determination of actual position and desired position of construction operation as cited above, 
Chung, Kahle, and Zeiler fail to teach wherein the location is a location on a construction site identified in the construction plans where an anchor is to be installed by [the handheld power tool …]
Carrion teaches, in the field of same endeavor (i.e. tool/construction operation control), wherein the location is a location on a construction site identified in the construction plans where an anchor is to be installed by [the handheld power tool …] (Carrion, ¶77 & 170: teach a precast wall system construction or erection process performed by construction workers utilizing one or more standard construction tools e.g. power tools used to anchor the precast panel to the cast-in-place foundation or wall, a top portion of the foundation or wall, which is the last portion to be formed from concrete poured to from the cast-in-place foundation or wall, including a cap plate that serves as a base for vertically connecting precast panels; thus, a precast concrete anchor).
As Chung teaches determination of actual position and desired position to make positional correction for a construction operation by comparing the actual position and desired position, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chung, Kahle, and Zeiler’s combined invention of power tool positional control and Carrion before him/her, to improve the system of Chung, Kahle, and Zeiler by adding the feature such as installing an accessory which is specifically a precast concrete anchor as taught by Carrion. As Chung, Kahle and Zeiler’s combined method/system already teaches positional control in order to install an accessory via power tools such as drills etc., one would have been motivated to make such a combination to improve building construction by allowing workers to utilize such standard construction tools such as a welder, manual or power socket wrenches, or other standard [power] tools for anchoring the precast panel to be formed from concrete (Carrion, ¶77 & 170).

Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung (US 20100125348 A1) in view of Kahle (US 20120136475 A1) in further view of Zeiler (US 20130109375 A1) in further view of Tsuchiya (US 20060142894 A1).

Regarding claim 39, Chung, Kahle, and Zeiler teach all the elements of claim 22.
While Zeiler teaches features such as selection of power tool(s) on the display and obtaining tool data such as position data, status data, usage data etc. for one or more tools as cited above,
Chung, Kahle, and Zeiler do not explicitly disclose wherein the dimensional data includes the location of different markers 210 or other topographical feature on the housing of the power tool.

Tsuchiya explicitly teaches:
wherein the dimensional data includes the location of different markers 210 or other topographical feature on the housing of the power tool. ([0032] - In case that the power tool 1 has a rechargeable secondary battery pack, the memory unit 21 further stores a plurality of models and specifications of the secondary battery packs capable of being attached to the power tool 1, and a plurality of models and specifications of the battery chargers for charging the secondary battery pack. The power tool selection unit 24 may be configured so as to further select the models of the secondary battery pack and battery charger suitable for the estimated work description.)
Accordingly, as Tsuchiya is directed to display technology of tool positions/orientations/ movement data management similar to Chung, Kahle and Zeiler, it would have been obvious for Tsuchiya, abstract, [0032].

Regarding claim 40, Chung, Kahle, and Zeiler teach all the elements of claim 31.
While Zeiler teaches features such as selection of power tool(s) on the display and obtaining tool data such as position data, status data, usage data etc. for one or more tools as cited above,
Chung, Kahle, and Zeiler do not explicitly disclose wherein the dimensional data includes the location of different markers 210 or other topographical feature on the housing of the power tool.

Tsuchiya explicitly teaches:
wherein the dimensional data includes the location of different markers 210 or other topographical feature on the housing of the power tool. ([0032] - In case that the power tool 1 has a rechargeable secondary battery pack, the memory unit 21 further stores a plurality of models and specifications of the secondary battery packs capable of being attached to the power tool 1, and a plurality of models and specifications of the battery chargers for charging the secondary battery pack. The power tool selection unit 24 may be configured so as to further select the models of the secondary battery pack and battery charger suitable for the estimated work description.)
Accordingly, as Tsuchiya is directed to display technology of tool positions/orientations/ movement data management similar to Chung, Kahle and Zeiler, it would have been obvious for one of ordinary skill in the art to have combined the teachings before the effective filing date of the claimed invention. As Chung, Kahle, and Zeiler’s system/method already teaches displaying tool data of one or more tool(s) as the user selects for inventory management and similar purposes, adding Tsuchiya’s additional capability of showing more specific data such as models and specifications of topographical feature(s) on the tool(s) (for example, data of an attachable battery pack) would have enabled the user to achieve so in an enhanced manner such as by being able to further select the models of a secondary battery pack and battery charger suitable for the estimated work description as evident in Tsuchiya, abstract, [0032].

Response to arguments
Applicant's remarks and arguments filed 10/19/2020 have been fully considered. See below for further details. 
While previous objections to the claims have been overcom Cairo e and removed, based on the amendment, a new “Claim Objections” section has been introduced.
An objection to the specification has been introduced.
Note, Applicant argues towards the end of page 6 of applicant remarks, “In addition to the previously argued elements which Applicant believes the cited references fail to teach, claims 22 and 31 have now been amended as follows.” In response, examiner would like to 
Regarding the amended claim set, Applicant’s arguments (as in page 7 of Applicant’s remarks) regarding the prior art rejection are fully considered, and have been deemed to be persuasive since existing arts, Chung and Kahle, alone or in combination, do not teach or suggest the combination of the amended claim features.
[Wingdings font/0xE0]  Thus, based on amendment, claims 22 and 31 have overcome the current prior art rejections. 
Accordingly, a new grounds of rejection has been provided introducing new art, Zeiler, necessitated by amendment. 

Also, the rejections for the dependent claims including the new claims have been updated accordingly.

As suggested in the earlier office action, Examiner suggests applicant to respond by further amending the claim language defining the relationships further among the components (tool, markers, light detector, computer device) and their positions and how the functionalities and calculations are taking place based on their relationships which may also help overcome the art rejections depending on the claim language. 

Accordingly, claims 22-40 are not patentable over prior art(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borchert; Joanne Charlotte et al. (US 20090219199 A1) is a pertinent art as it describes a positioning system that has a database for storing a site model. The site model has data indicative of a desired geography of a site environment and an actual geography of the site environment. The positioning system also has a first receiver for generating digital signals representing a real time position in three-dimensional space of at least a portion of a machine as the machine traverses the site environment. The positioning system further has a processor for receiving the signals and updating the site model to determine a difference between the data indicative of the desired geography and the data indicative of the actual geography. The positioning system also has a display for projecting the site model onto at least one surface of an operator station of the machine so that an operator may simultaneously view the site model and the site environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARZIA T MONTY/Examiner, Art Unit 2117
/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117